         Case 1:20-cv-00710-JPO Document 14 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TIA DANIELLE SMITH,
                               Appellant,
                                                                  20-CV-710 (JPO)
                     -v-
                                                                      ORDER
 AURORA COMMERCIAL CORP.,
                    Appellee.


J. PAUL OETKEN, District Judge:

       Pursuant to the parties’ letters at Docket Numbers 10, 11, and 12, the Court hereby

extends the briefing schedule in this bankruptcy matter as follows:

       1) The appellant shall serve and file a brief with any supporting papers by August 28,

           2020.

       2) Response(s) to the appellant’s brief shall be served and filed by September 16, 2020.

       3) Any replies to the response(s) shall be served and filed by October 2, 2020.



       SO ORDERED.

Dated: August 3, 2020
      New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS
